Exhibit 10.1
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “SECURITIES ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED
BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT. UPON ANY SALE, SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED IN
THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.




REGULATION S SUBSCRIPTION AGREEMENT


NON-U.S. PERSONS ONLY




THIS AGREEMENT is made effective as of the 23rd day of July, 2008.




BETWEEN:
THE SUBSCRIBER LISTED ON THE EXECUTION PAGE
TO THIS AGREEMENT


(hereinafter called the "Subscriber")
OF THE FIRST PART


AND:
NORPAC TECHNOLOGIES, INC., a Nevada corporation, having a corporate office at
Suite 410 - 103 East Holly Street, Bellingham, WA  98225


(hereinafter called the “Corporation")
OF THE SECOND PART


THE PARTIES HEREBY AGREE AS FOLLOWS:


1.      DEFINITIONS


1.1    The following terms will have the following meanings for all purposes of
this Agreement and the exhibits thereto.


(a)  
"Agreement" means this Agreement, and all exhibits, schedules and amendments to
this Agreement;



(b)  
“Cellynx” means Cellynx, Inc., a California corporation;



(c)  
“Common Stock” means the shares of Common Stock of the Corporation, $0.001 par
value per share;



(d)  
"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended;



(e)  
“Subscriber” means the Subscriber executing the signature page to this
Agreement;



(f)  
"Offering" means the offering of the Units by the Corporation;

 
 
1

--------------------------------------------------------------------------------



 
(g)  
“Purchase Price” means the purchase price payable by the Subscriber to the
Corporation in consideration for the purchase and sale of the Units in
accordance with Section 2.1 of this Agreement;



(h)  
"SEC" means the United States Securities and Exchange Commission;



(i)  
"Securities Act" means the United States Securities Act of 1933, as amended;



(j)  
"Shares" means those shares of Common Stock to be purchased by the Subscriber;



(k)  
"Unit" means a unit consisting of one Share and one Warrant;



(l)  
"Warrant" means one share purchase warrant (the form of certificate for which is
attached as Exhibit “A”) entitling the holder thereof to purchase one share of
Common Stock of the Corporation at a price of $0.20 per share during the period
that is two (2) years from the date of issuance, subject to acceleration under
Section 8 of Exhibit “A”;



(m)  
"Warrant Exercise Price" means $0.20 US;



(n)  
"Warrant Shares" means the Common Stock issuable upon exercise of the Warrants;



1.2    All dollar amounts referred to in this agreement are in United States
funds, unless expressly stated otherwise.


2.      PURCHASE AND SALE OF UNITS


2.1    Subject to the terms and conditions of this Agreement, the Subscriber
hereby subscribes for and agrees to purchase from the Corporation such number of
Units as is set forth upon the signature page hereof at a price equal to $0.15
US per Unit.  Upon execution, the subscription by the Subscriber will be
irrevocable.


2.2    The Purchase Price is payable by the Subscriber upon execution of this
Subscription Agreement.


2.3    Upon execution by the Corporation, the Corporation agrees to sell such
Units to the Subscriber for the Purchase Price subject to the Corporation's
right to sell to the Subscriber such lesser number of Units as it may, in its
sole discretion, deem necessary or desirable.


2.4    Any acceptance by the Corporation of the Subscription is conditional upon
compliance with all securities laws and other applicable laws of the
jurisdiction in which the Subscriber is resident.  Each Subscriber will deliver
to the Corporation all other documentation, agreements, representations and
requisite government forms required by the lawyers for the Corporation as
required to comply with all securities laws and other applicable laws of the
jurisdiction of the Subscriber.


2.5    Pending acceptance of this subscription by the Corporation, all funds
paid by the Subscriber shall be deposited by the Corporation and immediately
available to the Corporation for its corporate purposes.  In the event the
subscription is not accepted, the subscription funds will constitute a
non-interest bearing demand loan of the Subscriber to the Corporation.


2.6    The Subscriber hereby authorizes and directs the Corporation to deliver
the securities to be issued to such Subscriber pursuant to this Agreement to the
Subscriber’s address indicated on the signature page of this Agreement.
 
 
2

--------------------------------------------------------------------------------



 
2.7    The Subscriber acknowledges and agrees that the subscription for the
Units and the Corporation's acceptance of the subscription is not subject to any
minimum subscription for the Offering.


3.      REGULATION S AGREEMENTS OF THE SUBSCRIBER


3.1    The Subscriber represents and warrants to the Corporation that the
Subscriber is not a “U.S. Person” as defined by Regulation S of the Securities
Act and is not acquiring the Units for the account or benefit of a U.S. Person.


 A “U.S. Person” is defined by Regulation S of the Securities Act to be any
person who is:


(a)  
any natural person resident in the United States;



(b)  
any partnership or corporation organized or incorporated under the laws of the
United States;



(c)  
any estate of which any executor or administrator is a U.S. person;



(d)  
any trust of which any trustee is a U.S. person;



(e)  
any agency or branch of a foreign entity located in the United States;



(f)  
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and



(g)  
any partnership or corporation if:



 
(i)
organized or incorporated under the laws of any foreign jurisdiction; and



 
(ii)
formed by a U.S. person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited Subscribers [as defined in Section 230.501(a) of the
Securities Act] who are not natural persons, estates or trusts.



3.2    The Subscriber acknowledges that the Subscriber was not in the United
States at the time the offer to purchase the Units was received.


3.3    The Subscriber acknowledges that the Shares, the Warrants and the Warrant
Shares are “restricted securities” within the meaning of the Securities Act and
will be issued to the Subscriber in accordance with Regulation S of the
Securities Act.


3.4    The Subscriber agrees not to engage in hedging transactions with regard
to the Shares, the Warrants and the Warrant Shares unless in compliance with the
Securities Act.


3.5    The Subscriber and the Corporation agree that the Corporation will refuse
to register any transfer of the Shares, the Warrants and the Warrant Shares not
made in accordance with the provisions of Regulation S of the Securities Act,
pursuant to registration under the Securities Act, pursuant to an available
exemption from registration, or pursuant to this Agreement.


3.6    The Subscriber agrees to resell the Shares, the Warrants and the Warrant
Shares only in accordance with the provisions of Regulation S of the Securities
Act, pursuant to registration under the Securities Act, or pursuant to an
available exemption from registration pursuant to the Securities Act.
 
3

--------------------------------------------------------------------------------



 
3.7    The Subscriber acknowledges and agrees that all certificates representing
the Shares, the Warrants and the Warrant Shares will be endorsed with the
following legend in accordance with Regulation S of the Securities Act:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT.   SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.  HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.”


4.    REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER


The Subscriber, covenants, represents and warrants to the Corporation as
follows, and acknowledges that the Corporation is relying upon such covenants,
representations and warranties in connection with the sale of the Units to such
Subscriber:


4.1    The Subscriber is an investor in securities of companies in the
development stage and acknowledges that he/she/it is able to fend for
himself/herself/itself, can bear the economic risk of his/her/its investment,
and has such knowledge and experience in financial or business matters such that
he/she/it is capable of evaluating the merits and risks of the investment in the
Units. The Subscriber can bear the economic risk of this investment, and, if the
Subscriber is not an individual, was not organized for the purpose of acquiring
the Units.


4.2    The Subscriber has had full opportunity to review the Corporation’s
filings with the SEC pursuant to the Securities Act and the Securities Exchange
Act of 1934, including the Corporation’s Annual Reports on Form 10-KSB or Form
10-K, Quarterly Reports on Form 10-QSB or Form 10-Q and Current Reports on Form
8-K and additional information regarding the business and financial condition of
the Corporation.  The Subscriber believes he/she/it has received all the
information he/she/it considers necessary or appropriate for deciding whether to
purchase the Units. The Subscriber further represents that he/she/it has had an
opportunity to ask questions and receive answers from the Corporation regarding
the terms and conditions of the Offering and the business, properties, prospects
and financial condition of the Corporation.  The Subscriber has had full
opportunity to discuss this information with the Subscriber’s legal and
financial advisers prior to execution of this Subscription Agreement.


4.3    The Subscriber acknowledges that the offering of the Units by the
Corporation has not been reviewed by the SEC and that the Units are being issued
by the Corporation pursuant to an exemption from registration under the
Securities Act.


4.4    The Subscriber understands that the Units he/she/it is purchasing are
characterized as "restricted securities" under the Securities Act inasmuch as
they are being acquired from the Corporation in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, the Subscriber represents
that he/she/it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
 
4

--------------------------------------------------------------------------------



 
4.5    The Units will be acquired by the Subscriber for investment for the
Subscriber's own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Subscriber has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  The Subscriber does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Units.


4.6    An investment in the Corporation is highly speculative and only
Subscribers who can afford the loss of their entire investment should consider
investing in the Corporation and the Units. The Subscriber is financially able
to bear the economic risks of an investment in the Corporation.


4.7    The Subscriber recognizes that the purchase of the Units involves a high
degree of risk in that the Corporation is in the early stages of development of
its business and may require substantial funds in addition to the proceeds of
this private placement.


4.8    The Subscriber is not aware of any advertisement of the Units.


4.9    This Agreement has been duly authorized, validly executed and delivered
by the Subscriber.


4.10  The Subscriber has satisfied himself/herself/itself as to the full
observance of the laws of his/her/its jurisdiction in connection with any
invitation to subscribe for the Units or any use of this Agreement, including
(i) the legal requirements within his/her/its jurisdiction for the purchase of
the Units; (ii) any foreign exchange restrictions applicable to such purchase;
(iii) any governmental or other consents that may need to be obtained; (iv) the
income tax and other tax consequences, if any, that may be relevant to an
investment in the Units; and (v) any restrictions on transfer applicable to any
disposition of the Units imposed by the jurisdiction in which the Subscriber is
resident.


4.11  The Subscriber is purchasing the Units as principal for his/her/its own
account and not for the benefit of any other person.


5.      REPRESENTATIONS BY CANADIAN RESIDENTS


5.1    If the Subscriber is a resident of Canada, the Subscriber represents to
the Corporation that the Subscriber is: (i) a close, personal friend, relative
or business associate of a director or executive officer of the Corporation, or
a company all of the voting securities of which are beneficially owned by close,
personal friends, relatives or business associates of a director or senior
officer of the Corporation, or (ii) an accredited investor as defined in
National Instrument 45-106 adopted by certain Canadian securities
administrators.


6.      MISCELLANEOUS


6.1    Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to the Corporation, at its corporate office at
Suite 410 - 103 East Holly Street, Bellingham, WA  98225, Attention: John P.
Thornton, President and CEO, and to the Subscriber at his/her/its address
indicated on the last page of this Subscription Agreement. Notices shall be
deemed to have been given on the date of mailing, except notices of change of
address, which shall be deemed to have been given when received.


6.2    The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
5

--------------------------------------------------------------------------------



 
6.3    This Subscription Agreement will be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed therein. The parties hereby submit to personal jurisdiction in
the Courts of the State of Nevada for the enforcement of this Subscription
Agreement and waive any and all rights under the laws of any state to object to
jurisdiction within the State of Nevada for the purposes of litigation to
enforce this Subscription Agreement.


6.4    The Subscriber agrees that the representations, warranties and covenants
of the Subscriber herein will be true and correct both as of the execution of
this Subscription Agreement and as of the date of this Subscription Agreement
will survive the completion of the issuance of the Units.  The representations,
warranties and covenants of the Subscriber herein are made with the intent that
they be relied upon by the Corporation in determining the eligibility of a
purchaser of Units and the Subscriber agrees to indemnify the Corporation and
its respective trustees, affiliates, shareholders, directors, officers,
partners, employees, advisors and agents against all losses, claims, costs,
expenses and damages or liabilities which any of them may suffer or incur which
are caused or arise from a breach thereof.  The Subscriber undertakes to
immediately notify the Corporation at Suite 410 - 103 East Holly Street,
Bellingham, WA  98225 of any change in any statement or other information
relating to the Subscriber set forth herein.


6.5    Time shall be of the essence hereof.


6.6    This Subscription Agreement represents the entire agreement of the
parties hereto relating to the subject matter hereof and there are no
representations, covenants or other agreements relating to the subject matter
hereof except as stated or referred to herein.


6.7    The terms and provisions of this Subscription Agreement shall be binding
upon and enure to the benefit of the Subscriber and the Corporation and their
respective heirs, executors, administrators, successors and assigns; provided
that, except for the assignment by a Subscriber who is acting as nominee or
agent to the beneficial owner and as otherwise herein provided, this
Subscription Agreement shall not be assignable by any party without prior
written consent of the other parties.


6.8    The Subscriber, on his/her/its own behalf and, if applicable, on behalf
of others for whom he/she/it is contracting hereunder, agrees that this
subscription is made for valuable consideration and may not be withdrawn,
cancelled, terminated or revoked by the Subscriber, on his/her/its own behalf
and, if applicable, on behalf of others for whom he/she/it is contracting
hereunder.


6.9    Neither this Subscription Agreement nor any provision hereof shall be
modified, changed, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.


6.10    The invalidity, illegality or unenforceability of any provision of this
Subscription Agreement shall not affect the validity, legality or enforceability
of any other provision hereof.


6.11    The headings used in this Subscription Agreement have been inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Subscription Agreement or any provision hereof.


6.12    The covenants, representations and warranties contained herein shall
survive the closing of the transactions contemplated hereby.


 [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

 
6

--------------------------------------------------------------------------------


6.13    This Subscription Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each party and
delivered to the other party, it being understood that all parties need not sign
the same counterpart.


IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.
 
NUMBER OF UNITS SUBSCRIBED FOR:
Units
 
 
INDIVIDUAL SUBSCRIBER:
 
 
Signature of Subscriber:
 
 
Name of Subscriber:
 
 
Address of Subscriber:
 
 
 
 
 
Telephone Number of Subscriber:
 
 
E-mail Address of Subscriber:
 





CORPORATE SUBSCRIBER:
 
 
Signature of Authorized Signatory:
 
 
Name of Subscriber:
 
 
Name and Title of Authorized Signatory:
 
 
Address of Subscriber:
 
 
 
 
 
Jurisdiction of Incorporation of Subscriber:
 
 
Telephone Number of Subscriber:
 
 
E-mail Address of Contact Person:
 





ACCEPTED BY:
 
 
NORPAC TECHNOLOGIES, INC.
 
 
Signature Of Authorized Signatory:
 
 
Name of Authorized Signatory:
 
 
Position of Authorized Signatory:
 
 
Date of Acceptance:
 



 
 
 
7
